Citation Nr: 0211539	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain with degenerative changes.

Entitlement to a permanent and total disability rating for 
pension purposes.

(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2000, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board is undertaking additional development on the matter 
of the veteran's claims entitlement to service connection for 
a right knee disorder, pursuant to authority granted by 67 
Fed.Reg. 3,009-3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed.Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's increased rating claim and pension claim on 
appeal has been completed.

2.  Persuasive evidence demonstrates that the veteran's 
service-connected right ankle disability is presently 
manifested by no more than moderate limitation of ankle 
motion including as a result of pain and dysfunction.

3.  The Social Security Administration (SSA) has determined 
that, due to disability permanent in nature, the veteran is 
disabled and entitled to SSA monthly disability benefits from 
October 1997.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The veteran is presumed to be totally disabled (due to 
permanent disability) for VA pension purposes.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); Veterans Education and Benefits 
Expansion Act of 2001 (Pub. L. No. 107-103, 115 Stat. 976 
(2001));  38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 1999 statement of the case and the October 1999 
and May 2002 supplemental statements of the case adequately 
notified the veteran of the evidence necessary to 
substantiate the matter on appeal and of the action to be 
taken by VA.  The veteran was notified that he was 
responsible for providing evidence probative of his claim, 
including the identification and authorization of sources of 
medical evidence, and, subsequently, that VA had obtained all 
of the pertinent evidence within its responsibility.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the increased 
rating claim on appeal have been obtained.  Further, the RO 
obtained the veteran's SSA determination and the records 
which supported that decision.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected disability in October 1998 
and April 2002.  The Board finds that evidence sufficient for 
an adequate determination of the increased rating claim and 
pension claim on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records dated in August 1993 show the veteran 
sustained a right ankle injury while running during physical 
training.  Reports included diagnoses of ankle and ligament 
sprain.  X-ray examination at that time was negative.  
Subsequent reports show the veteran underwent arthroscopy of 
the right ankle in December 1993 and that a bone chip was 
removed from the lateral posterior aspect of the ankle joint.  
An April 1994 report noted, in essence, that a diagnosis of 
reflex sympathetic dystrophy was not warranted.  X-ray 
examination at that time revealed an osteophyte to the 
lateral aspect of the fibula and early degenerative changes 
to the ankle mortise.  

At his VA examination in January 1995 the veteran complained 
his right ankle bothered him and that he experienced 
intermittent tingling and numbness to the fourth and fifth 
toes.  He also reported he experienced intermittent swelling 
aggravated by minimal exercise.  The examiner noted the 
veteran walked slowly with a limp favoring the left leg and 
that he wore a soft brace on the right ankle.  

Evaluation of the right ankle revealed only slight swelling 
distally from the lateral malleolus.  The examiner stated the 
veteran had full range of motion of the ankle but that he 
complained all motions were painful.  There was tenderness in 
the area of the lateral malleolus.  The diagnoses included 
right ankle residual pain, status post surgery for fracture 
of the distal fibula as per the veteran's reported history.

In a July 1995 rating decision the RO granted entitlement to 
service connection for the residuals of a right ankle sprain 
with degenerative changes.  A 0 percent disability rating was 
assigned effective from October 14, 1994.

In July 1997, the veteran filed a claim for an increased 
rating for his right ankle disability.  

VA outpatient treatment records show the veteran repeatedly 
complained of right ankle pain.  An August 1997 report noted 
the veteran claimed right ankle weakness had recently caused 
him to fall and incur knee injuries.  Records dated in 
February 1998 noted the veteran reported pain, swelling, and 
tingling.  The examiner noted positive Tinel's sign over the 
sural and superficial peroneal nerves with evidence of ankle 
effusion and joint line tenderness.  The diagnosis was reflex 
sympathetic dystrophy.  An April 1998 report noted a 
recurrent osteochondritis dissecans lesion to the right 
ankle.

VA orthopedic examination in October 1998 noted the veteran 
had sustained a fall in April 1997 and that he presented in a 
wheelchair with a fracture walker on the right ankle and 
neoprene braces on his knees.  The examiner noted range of 
motion studies of the right ankle revealed dorsiflexion to 10 
degrees and plantar flexion to 40 degrees.  There was no 
evidence of swelling, skin changes consistent with reflex 
sympathetic dystrophy, temperature changes, nail 
abnormalities, or ecchymoses.  It was noted the veteran 
complained of pain upon palpation globally about the lateral 
and medial aspects of the ankle through the peroneal and 
tibial posterior tendons.  X-ray examination revealed mild 
degenerative changes to the medial malleolus.  The diagnoses 
included status post osteochondritis dissecans with a history 
of ankle strain and current symptoms of tendonitis.  The 
examiner stated that the veteran's subjective complaints 
appeared to be inconsistent with the objective medical 
findings.

VA medical records dated in December 1998 noted a magnetic 
resonance imaging (MRI) study revealed a possible tear to the 
peroneus brevis.  Physical therapy reports dated in 
December 1998 noted right ankle dorsiflexion to 5 degrees and 
plantar flexion to 55 degrees.  X-ray examination March 1999 
revealed a minimal irregularity to the medial border of the 
medial malleolus probably due to old injury but no evidence 
of recent fracture or dislocation.

At his video conference hearing in April 2000 the veteran 
testified that instability in his right ankle had caused him 
to fall and injure his knees in a work-related accident.  He 
also stated that he took pain relief medication every hour to 
control his ankle and knee pain.  

At his VA orthopedic examination in April 2002 the veteran 
complained of pain about the anterolateral and posterior 
medial aspects of the right ankle.  It was noted he presented 
in a wheelchair and that he reported he had been using a 
wheelchair since 1997.  He stated he used Vicodin, Soma, and 
Duragesic patches provided to him by a pain management 
specialist.  The examiner, Dr. D.V., noted the veteran was 
very overactive and rather histrionic with regard to his 
demonstration of pain.  It was noted he described pain to 
even light touch over the anterolateral and posteromedial 
aspects of the ankle but that he had dorsiflexion easily to 
20 degrees and plantar flexion to 45 degrees.  There was no 
evidence of effusion or instability on anterior drawer 
testing either in plantar flexion or in a neutral position.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes.  The diagnoses included history of arthritis to the 
right ankle with mild to moderate objective findings but 
severe subjective findings.  

Analysis - Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Rating Schedule provides that traumatic arthritis, 
established by x-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, each ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2001).  

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  The normal range of dorsiflexion is from 0 to 
20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Court has held, however, that 
section 4.40 did not require a separate rating for pain but 
provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Based upon the evidence of record, the Board finds that the 
persuasive medical evidence demonstrates the veteran's 
service-connected right ankle disability is manifested by no 
more than moderate limitation of ankle motion including as a 
result of pain and dysfunction.  The Board notes that range 
of motion studies in April 2002 revealed normal motion but 
that the examiner also described the veteran's right ankle 
arthritis as mild to moderate.  These findings are consistent 
with the other medical evidence of record.

Although the veteran complained of constant pain and 
functional impairment to the right ankle, the Board finds the 
persuasive medical evidence of record demonstrates no more 
than moderate limitation of ankle motion.  The Board notes 
the October 1998 and April 2002 VA examiner specifically 
found the veteran's subjective complaints of pain were 
inconsistent with the objective medical evidence.  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
See 38 C.F.R. § 4.40 (2001); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  Therefore, the Board finds that 
entitlement to a disability rating in excess of 10 percent is 
not warranted.

In addition, there is no evidence of ankle, subastragalar, or 
tarsal joint ankylosis or malunion of the os calcis or 
astragalus.  The Board finds in the absence of such evidence 
that consideration of alternative ratings criteria is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273 (2001).  The Board also notes that entitlement to 
service connection for reflex sympathetic dystrophy was 
denied in a July 1995 rating decision.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).  
The Board, however, finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In fact, the medical evidence in this case indicates the 
veteran is unemployable as a result of a multiple disorders, 
most of which are not established as service related.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under the above-
cited regulation, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Pension

A disability pension is payable to a veteran who had the 
requisite service during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991).  Here, the veteran had 
more than 90 days of active service during a period of war.  
Consequently, the service requirement for pension eligibility 
is met.  

Regarding permanent and total disability, the veteran alleges 
that he is unable to work and that he last worked in October 
1997.  An August 2000 Disability Determination and 
Transmittal form from SSA establishes that the veteran was 
found by SSA to be disabled as of October 2, 1997.  This 
document reveals that he was found to be disabled primarily 
due to bilateral arthritis of the knees and chondromalacia.  

VA clinical records and reports of VA examinations 
demonstrate that the veteran has such knee disorders, in 
addition to sinusitis, headaches and right ankle disability.  

While this appeal was pending, on December 27, 2001, the 
President signed the "Veterans Education and Benefits 
Expansion Act of 2001," (VEBEA) Public Law 107-103, 115 
Stat. 976 (2001).  In pertinent part, that law amended 38 
U.S.C. § 1502 to require VA to presume that a veteran is 
permanently and totally disabled if the veteran is: a patient 
in a nursing home for long-term care due to disability; 
determined to be disabled for purposes of Social Security 
Administration benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 1991), amended by 
§ 206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The amendments were effective September 17, 2001. 
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended law expressly 
provides an effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended law prior to the established effective date. 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991).  Under the liberalizing 
provisions in the VEBEA, the Board finds that the veteran is 
entitled to a presumption of total disability based on the 
August 2000 determination by SSA that he is disabled.  
Consequently, the Board finds that the eligibility 
requirements for a permanent and total disability rating are 
met as of September 17, 2001 (the effective date of the 
liberalizing legislation).  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain with degenerative changes is denied.

A permanent and total disability rating for pension purposes 
is granted.   



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



